UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6693


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TAYRON TYREE WEEKS, a/k/a Tatron N. Weeks, a/k/a Made Man,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:14-cr-00313-TSE-1)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Tayron Tyree Weeks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tayron Tyree Weeks appeals the district court’s order denying Weeks’ “Judicial

Notice of Special Deposit Security Instruments” challenging his conviction. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Weeks, No. 1:14-cr-00313-TSE-1 (E.D. Va.

Apr. 28, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2